Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 1 of 15

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT |"

 

 

 

 

for the )
Northern District of California GI :P =f 94
United States of America ) Cl S| lOAN Y. -
V. ) NORTH Rene 7 ! " - al
Mariam Hasan, Case No. vt OF CALIEGE VIA Cg
) wie
) 319 71459
)
Defendant(s)
“CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 21, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."

 

 

 

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form:

i a Complaira t’s 5 >
WILLIAM FRENTZEN fe & _—
Assistant United States Attorney anette Spring, en

 

 

 

 

Pr azo and title
Sworn to before me and signed in my presence. er all —) we
i” se _—
Date: | / 3 | [ ( a
Se ~ Judge’s signature
City and state: San Francisco, California Hon. Joséph C. Spero, U.S. Chief Magistrate Judge

 

Printed name and title

[- M Tr
Case 3:19-mj-71450-MAG Document 1 Filed 09/04/19 Page 2 of 15

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
L, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I INTRODUCTION
A. SYNOPSIS

1.  [ submit this affidavit in support of a criminal Complaint for Dr. Mariam HASAN
(“HASAN”).

2. There is probable cause to believe HASAN engaged in a scheme to defraud Medicare,
whereby she the facilitated the payment of kickbacks and likewise accepted kickbacks in exchange for
patient home health and/or hospice referrals in violation of 42 U.S.C. §1320a-7b(b).

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced HASAN to CW-1 and UCE as an individual who
was willing to accept kickback payments in exchange for the referral of patients.

5.During the course of the investigation, UCE held multiple in-person audio and video recorded

conversations with HASAN in 2017 and 2018, in which HASAN received kickback payments in

 

! CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-1later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.

1
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 3 of 15

exchange for the referral of home health and/or hospice patients and facilitated the payment of kickbacks to
co-conspirators.
B. BACKGROUND OF THE LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-
Kickback Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language
of the statute is listed below. In essence, the law criminalizes influencing referrals for federally
funded health care through payments. The legislative history revealed Congress was deeply
concerned the normalization of kickbacks in federally funded health care programs would lead to
fraud and an undermining of the quality of patient services since “operators become more
concerned with rebates than with care.*” FBI Agents began looking into kickbacks in the San
Francisco Bay Area, specifically in the fields of home health and hospice. Their investigation arose
from concerns of false billing, referrals without patient care in mind, that health care providers
would have a willingness to expose their patients to unnecessary treatments and that certain home
health agencies (“HHAs”) would have a willingness to bill for, but not provide, necessary services.
The preliminary investigation into kickbacks occurring in the Bay Area in the fields of home
health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to
hospice care in exchange for kickbacks while demanding a “longevity” bonus — meaning the
doctor would financially benefit the longer a patient remained on hospice. Since hospice is
generally meant for palliative care without curative intent, this system could encourage doctors to
abandon curative options earlier with potentially life threatening outcomes.’

7. An undercover operation was selected as the means of investigating kickbacks. From training

and experience, the investigators understood that health care providers and HHAs shrouded their activities

 

2 «Kickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 Tn fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.

2
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 4 of 15

in secrecy. Typically, health care providers were given kickbacks in the form of cash payments made in
closed door meetings between themselves and HHA representatives. Some used bogus medical
directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually
non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most successful
means to gather direct evidence of the payments and the corrupt intent of the kickback payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA Alpha”)
made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG”) regarding
payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to serve as a
cooperating witness (““CW-1”). CW-1 was paired with an undercover FBI agent (““UCE”), based in San
Francisco, who would portray himself/herself as someone representing investors, intent on acquiring HHA
Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks. UCE often
communicated with targets in furtherance of the UCO while in San Francisco. The UCO sought to
investigate predicated targets and to use predicated targets to refer UCE to other violators who the targets
believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent without
an introduction from a known member of the industry. Further, the nature and size of the kickbacks were
dependent on the types of HHA services required. For example, certain types of insurance and services were
reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health care providers were
also quite concerned with patient satisfaction, partially to avoid a disgruntled patient from questioning the
corrupt HHA referral. Therefore, the ability to provide specific details about services, accepted insurance
plans, and patient satisfaction was critical to both gaining the initial introductions and to allowing the UCO
to expand. The involvement of a vetted HHA would facilitate entry of the UCO and allow kickback
referrals to be diverted away from predicated HHA companies. Further, the care provided by the vetted

HHA could be monitored and reviewed.
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 5 of 15

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity through its
management and its participation in the UCO. The FBI investigation was partly based upon analysis of so-
called outlier data — data showing abnormal and potentially illegal conduct — among HHAs and doctors as
well as through interviews. Based on examination of the data and interviews, HHA Alpha did not fall into
the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA Alpha as a prior or
current subject of any investigations. Additionally, the FBI consulted with HHS-OIG and determined HHA
Alpha was not a prior or current subject of any investigations. From the founding of HHA Alpha in 2009
until the initiation of the UCO, Medicare received two complaints’, which were later deemed to be
unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be cooperating with an
investigation and the patient paperwork and referrals to HHA Alpha during the UCO were required to be
brought to the attention of the investigating agency. Patients referred to HHA Alpha by physicians and
others receiving payment from FBI through the UCO, (1) were contacted by an employee of HHA Alpha to
obtain their consent for treatment by HHA Alpha, (2) as a result of this consent and intake process, some
patients ultimately did not receive treatment from HHA Alpha because they declined treatment, preferred an
HHA of their own choosing, or medical evaluation determined treatment was inappropriate, (3) HHA Alpha
was made aware of patients that were referred through the course of the UCO, and (4) FBI conducted
interviews of all available patients referred to HHA Alpha and there were no serious allegations of failure in
patient care. > During the course of the UCO, there was one complaint regarding patient care provided by
HHA Alpha made by a recently hired, and then fired employee, but an investigation by the California
Department of Public Health did not result in any negative finding against HHA Alpha. No other

complaints about HHA Alpha were reported to Medicare through the duration of the UCO. During the

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

> Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 6 of 15

course of the UCO, a total of 27 subjects were paid kickbacks and referred patients to HHA Alpha. At no
time during their meetings with CW-1 and/or UCE did the subjects express any concerns regarding the
treatment of their patients by HHA Alpha nor notify that any patient complaints had been received. Further,
none of the subjects indicated they were aware of any illicit conduct by HHA Alpha prior to or during the
UCO.

C. AGENT QUALIFICATIONS

11. lama Special Agent of the FBI and have been so employed for approximately
three years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco
Field Division. As part of my assigned duties, I investigate possible violations of federal criminal
law, specifically investigations involving white collar crime. I have received specialized training in
health care fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud,
and False Claims. I have participated in the execution of various arrests and search warrants in
which business and personal documents, bank records, computers, and other evidence of fraud and
other crimes have been seized.

12. Inthe course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent
data; (3) read interviews and other reports written by other law enforcement officers; and (4)
become familiar with the manner and means by which health care fraud schemes are operated
including violations of 42 U.S.C. Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause
for the requested Complaint and arrest warrant and does not set forth all of my knowledge about
this matter. Unless specifically indicated otherwise, all conversations and statements described in
this affidavit are related in substance and in part only. Where excerpts of transcripts of audio
recorded conversations are presented, they represent my best effort at this time to transcribe such
recordings and I believe them to be accurate in substance.

D. COMPLAINANT
14. Dr. Mariam HASAN, is a 37-year-old licensed physician who resides in Los
5
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 7 of 15

Gatos, CA and is employed as a medical director at Good Samaritan hospital located in San Jose,
California. During the course of the investigation, HASAN accepted over $30,000 in kickbacks
from an FBI UCE in exchange for patient referrals and for the introduction of other physicians
willing to engage in the scheme.

E. STATUTES VIOLATED

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part,
makes it a crime for any person to knowingly and willfully solicit or receive any remuneration
(including any kickback, bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind
to any person to induce such person to refer an individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in part under a Federal health
care program.

16. Title 42, United States Code, Section 1320a-7b(b)(2)(A), in relevant part, makes it a
crime for any person to knowingly and willfully offer or pay any remuneration (including any kickback,
bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind to any person to induce such
person to refer an individual to a person for the furnishing or arranging for the furnishing of any item or
service for which payment may be made in whole or in part under a Federal health care program.

Il PROBABLE CAUSE
A. HASAN IS INTRODUCED TO UCE BY A CO-CONSPIRTATOR

17. In January 2017, CW-1 identified Glennda SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

18. CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities throughout
the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these individuals in
order to direct patient referrals to the HHAs.

19. During the course of the UCO, SANTOS introduced multiple individuals willing to
accept kickback payments in exchange for home health and/or hospice patient referrals. HASAN was later

introduced to CW-1 and UCE by SANTOS.
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 8 of 15

20,

On September 15, 2017 SANTOS sent a group text to CW-1 and UCE introducing

HASAN. Below is an excerpt of the text message exchange:

 

 

 

 

 

Speaker Statement Additional Explanation
. Good morning
SANTOS: | by Hasan's is in this group text
Set up a meeting with her
Goodluck .
CW-1: Itwas pleasure speaking with you Dr Hassan | The CW-1 understood SANTOS was

and thank you glenda for the intro.

 

providing an introduction to HASAN to
enable the CW-1 and UCE to arrange an in-
person meeting with HASAN to discuss the
kickback scheme.

 

 

21. On or about September 17, 2017, HASAN sent a text message to the same group

agreeing to meet CW-1 and UCE. Below is an excerpt of the text message exchange:

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
HASAN: Looking forward to meeting you as well. UCE and CW-1 understood HASAN's
response to imply she was interested in
meeting with them to discuss the
kickback scheme.
HASAN: Sure, 6:30?
CW-1: That works
UCE: Great
AN: Hi [CW-1] and [UCE] Sorry for Inconvenience
HASAN: but is it ok fi we meet tomorrow instead of
today.
Thanks
22. On or about September 18, 2017, CW-1 and UCE recorded a dinner meeting with

HASAN in San Jose, CA. During their meeting, CW-1 sent SANTOS a text message asking if it

was appropriate to pay HASAN for her anticipated participation in the kickback scheme. In

response, SANTOS texted, ““That’s why she’s meeting u” and “She [HASAN] told me she won’t

ask I have to do the talking.” Set forth below is an excerpt of the aforementioned text message

 

 

 

exchange:

Speaker Statement Additional Explanation
CW-1: We are with dr Hassan now
CW-l: Is she on board can we offer her CW-1 asks SANTOS if HASAN is

 

 

willing to participate in the kickback
scheme and whether they should pay her
during the meeting for her anticipated

 

 

 
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 9 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

participation.

SANTOS: Yes SANTOS confirms HASAN is willing
to participate and should be paid.

CW-I: Little late. She just left and we were not sure if

we can

CW-1: It's ok we will plan another meeting soo

CW-I: Soon

SANTOS: Omg seriously

SANTOS: That's why she's meeting u UCE and CW-1 understood SANTOS'
text to mean that SANTOS and HASAN
had already discussed the kickback
scheme and jointly agreed to participate.

SANTOS: Ok

But she was not talking that way or that's how we

CW-1:

felt

SANTOS: Bee I was her manager SANTOS tells UCE and CW-1 that she
is the go-between or individual
authorized to negotiate on HASAN's
behalf regarding the kickback scheme.

SANTOS: lam

SANTOS: She will not talk about it SANTOS tells UCE and CW-1 that
HASAN will not discuss the kickback
scheme openly.

SANTOS: She thought I set it up already SANTOS confirms that HASAN was
already briefed on the kickback scheme
by SANTOS.

CW-I: lol pls let her know

SANTOS: Coz u guys are the same race SANTOS implies HASAN's reluctance
to negotiate directly is related to racial
or cultural norms.

SANTOS: She won't

CW-1: Lol

SANTOS: Ok I'm still at the surgery center

SANTOS: Will tell her tomorrow SANTOS agrees to speak with HASAN
further about the kickback scheme.

CW-1: We even asked her if Glenda spoke to you she said

no
SANTOS: They all say no - lol SANTOS jokes that physicians will

 

 

deny having discussed the kickback
scheme with her, implying no one wants
to be open about their involvement in
the scheme.

 

 
 

Case 3:19-mj-71450-MAG Document 1 Filed 09/04/19 Page 10 of 15

 

 

 

SANTOS: She told me she won’t ask I have to do the talking | SANTOS confirms again that HASAN
has given her authority to negotiate on
the talking HASAN's behalf regarding

‘ the details of the kickback scheme.

CW-1: [UCE] is still there can you ask her to

reply on the group is she can't reach him
again
SANTOS: I just did it SANTOS confirms that she has reached

 

 

out to HASAN, as promised.

 

B. HASAN ACCEPTS KICKBACK PAYMENTS IN EXCHANGE FOR THE
REFERRAL OF MEDICARE PATIENTS

23.

On or about September 21, 2017, UCE recorded a meeting with HASAN during which

UCE apologized for not paying HASAN during their first meeting. UCE expressed his/her desire to avoid

red flags and the appearance of an exclusive relationship. Below are transcribed excerpts from their

 

 

 

 

 

 

 

 

 

 

 

 

exchange:
Speaker Statement Additional Explanation
UCE: Ummm because this kind of stuff can get you UCE refers to the illegal nature of the
into trouble we want people to be uhhh slowly | kickback scheme (i.e. something that
develop the relationship. could "get you in trouble") and the
desire to proceed cautiously ("slowly")
to avoid detection by authorities.
HASAN: MmmHhmm.
UCE: . .and the less red flags there are the better for
US.
HASAN : Okay.
UCE: So I hope that's comfortable for you.
HASAN: For me too.
24. During the same meeting, UCE offered to increase the amount of HASAN’s kickback

payment each month as HASAN increased the number of referrals to HHA Alpha. As discussed earlier,

building their arrangement slowly was a way to avoid red flags. Below is an excerpt of the aforementioned

 

 

exchange:
Speaker Statement Additional Explanation
UCE: ...um, and then what we do is the following

 

month we’ ll get more and the following month
we’ ll get more. So if you’re okay um, I have
three thousand dollars for this month...

 

 

 

9

 

 

 
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 11 of 15

 

 

 

 

 

 

 

 

 

 

 

HASAN: MmmHhmm.

UCE: ...and then we’ll uh, we can do four thousand the] UCE is referring to increasing
following month and then five thousand the HASAN’s kickback payment each
month after that, and then we’ II just kind of level | month as the amount of patients she
off with that. refers to HHA Alpha increases in order

to build slowly and avoid red flags.

HASAN : Okay.

UCE: Is that, is that,...

HASAN: Yeah.

UCE: is that comfortable with you?

HASAN: That’s fine.

25. At the end of the meeting, HASAN and UCE negotiate the number of patient

referrals that could be expected in exchange for kickback payments. Below is an excerpt of the

aforementioned exchange:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Speaker Statement Additional Explanation
HASAN: And when it comes to money I’m not good at
that.
UCE: Well yeah but, that’s why, that’s why I bring it | UCE is referring to increasing
up. If you, if you have a concern about it, ya HASAN ’s kickback payment each
know, feel free, say it, you know this is, this isa | month as the amount of patients she
negotiation refers to HHA Alpha increases in order
to build slowly and avoid red flags.
HASAN : No. I want it to be uh, like I want you to be
comfortable with it. So if you have thought about
a number I’m fine with that
UCE: Okay. So what we like is we’ll do three, four to | UCE is referring to the gradual
five and keep it that and we really don’t want increase in HASAN’s monthly
more than eight or ten [patients] a month. kickback payment from $3,000 to
$4,000, and then leveling off at $5,000.
HASAN: Mhm
UCE: So uh, what you’ve given us for the first month is
great, right now uh, and next month somewhere
in between and the month after that we’ll level
out there so we don’t even drop too much at a
time.
HASAN: I think,...
UCE: Perfect.
HASAN: .... think that’s the correct way to do it
26. At the end of the meeting, HASAN agreed to participate in the kickback scheme and

accepted $3,000 cash from UCE. Below is an excerpt of the aforementioned exchange:

 

Speaker

Statement

Additional Explanation

 

UCE:

 

 

Um, so I have uh...each of these envelopes has
a thousand dollars.

 

 

10

 

 

 
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 12 of 15

 

HASAN: Thank you.

27. During the course of the UCO, HASAN met with UCE on at least eight occasions and in

total, received at least $30,000 in kickback payments from UCE. In exchange for the kickback payments,

HASAN referred at least 15 patients to HHA Alpha, including at least ten Medicare beneficiaries.

C. HASAN INTRODUCES UCE TO A CO-CONSPIRATOR

28. In addition to referring patients to HHA Alpha in exchange for kickback payments,

HASAN introduced CW-1 and UCE to a co-conspirator, a physician willing to participate in the kickback

scheme.

29. On December 24, 2017, KABANSKAYA sent CW-1 a text message introducing herself

as one of HASAN’s contacts. In the same text message, KABANSKAYA inquired what type of Medicare

patient could be referred to HHA Alpha. Set forth below is an excerpt of their text exchange:

 

Speaker

Statement

Additional Explanation

 

KABANSKAYA:

Hello. My name is Liliana covenants Kia,
I'm a physician and good Samaritan
hospital. Dr. Hassan give me your
number. Do you take patients with
Medicare Aand B?

 

 

KABANSKAYA:

 

Sorry, Yelena Kabanskaya

 

 

30. On December 25, 2017, CW-1 sent HASAN a text message, thanking her for the

introduction KABANSKAYA. Set for below is an excerpt of the aforementioned texts:

 

 

 

 

 

Speaker Statement Additional Explanation
CW-1: Thank you for referring Dr Kabanskaya. Happy |The CW-1 acknowledges HASAN's
holidays and hope to see you soon. involvement in connecting the CW-1 to
another physician to participate in the
kickback scheme.
HASAN: You're welcome! Happy holidays to you too.

 

 

31. On January 9, 2018, CW-1 and UCE recorded a meeting with HASAN during which they

discuss KABANSKAYA and her willingness to engage in the scheme. Below is an excerpt of the

aforementioned exchange:

 

Speaker

Statement

Additional Explanation

 

 

 

HASAN: ] explained to her, very clearly, I was like, you

know, they can offer you something, they cannot
offer you something, it just depends, it's up to you. | to KABANSKA YA and HASAN
how you want to take it. You know how [ am.

HASAN tells UCE and CW-1 that
she described the kickback scheme

is unsure whether

 

 

1]

 

 

 
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 13 of 15

 

KABANSKAYA will participate.

 

 

talk with her today and I told her, like, this is what
they're expecting. I told her this is what it's going
to be. Maybe they're going to offer you something.
I don't know. It's up to you and them. And she's,
like, how it works? You know I'm part of [UI] And
I told them, told her, your business model, it's like
they're trying to get the doctor's number because
they're getting this contract and their partnership
and they have to pitch it to their- Whatever. I
understand.

 

 

 

HASAN: She's business savvy. HASAN implies KABANSYKA
("she") will appreciate the financial
appeal of the kickback scheme.

HASAN: [UI] You give the word. I already had areally long | HASAN informs UCE and CW-] that

she detailed the kickback scheme to
KABANSKAYA, including the
number referred patients expected.
HASAN also refers to the provision of
a kickback payment in coded fashion
(i.e. "offer you something").

 

32. Later same date, CW-1 and UCE met with KABANSKAYA in Los Gatos, CA to discuss

the kickback scheme. During the course of the UCO, KABANSKAYA met with UCE on at least two more

occasions and accepted a total of at least $5,000 in kickback payments. In exchange for the kickback

payments, KABANSKAYA referred at least eight Medicare patients to HHA Alpha.

Il. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK

BACK STATUTE

33. Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a crime

to knowingly and willfully solicit or receive any remuneration (including any kickback, bribe, or rebate)

directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an

individual to a person for the furnishing or arranging for the furnishing of any service for which payment

may be made in whole or in part under a Federal health care program.

34. Based on all of the foregoing, probable cause exists to believe that HASAN accepted

kickback payments from UCE that were intended to induce HASAN to send patient referrals to HHA Alpha

for home health and/or hospice services later billed to Medicare.

35. Medicare is a federally funded health care program, and the referral of patients to HHA

Alpha by HASAN for home health or hospice services constitutes a referral, as defined by Title 42 United

States Code, Section 1320a-7b(b)(1)(A).

12

 
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 14 of 15

36. Therefore, there is probably cause to believe that patient referrals sent to HHA Alpha by
HASAN in exchange for cash payments from UCE meets the definition of a kickback payment and violates
anti-kickback statute.

B. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(2)(A), THE ANTI-KICK
BACK STATUTE

37. Title 42 United States Code, Section 1320a-7b(b)(2)(A), in relevant part, makes it a
crime to knowingly and willfully offer any remuneration (including any kickback, bribe, or rebate) directly
or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an
individual to a person for the furnishing or arranging for the furnishing of any service for which payment
may be made in whole or in part under a Federal health care program.

38. HASAN facilitated UCE’s kickback payments to KABANSKAYA in order to induce
KABANSKAYA to send patient referrals to HHA Alpha for home health and/or hospice services later
billed to Medicare.

39. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by KABANSKAYA for home health or hospice services constitutes a referral, as defined by Title 42
United States Code, Section 1320a-7b(b)(2)(A).

40. Therefore, there is probable cause to believe that HASAN’s facilitation of UCE’s
kickback payments to KABANSKAYA to induce KABANSKAYA to send patient referrals to HHA Alpha,
meets the definition of a kickback payment and violates anti-kickback statute.

IV. CONCLUSION

41. Based on the foregoing, there is probable cause to believe HASAN facilitated the
payment of kickbacks to co-conspirators in exchange for patient referrals and likewise accepted kickbacks
in exchange for the referral of patients while employed at a skilled nursing facility, in violation of 18 42
U.S.C. § 1320a-7b(b)(1)(A) and 42 U.S.C. § 1320a-7b(b)(2)(A).

V. REQUEST FOR SEALING
42. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this

application and the attachments thereto will jeopardize the progress of the investigation. Disclosure could

13
Case 3:19-mj-71450-MAG Document1 Filed 09/04/19 Page 15 of 15

result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a suspect.
Accordingly, I respectfully request the Court issue an order directing this Affidavit and any related

documents be sealed until the further order of this Court.

  
 

 

Janefte/Spring,
Federdl Bureav of Investigayon

Sworn to and subscribed before me

this Bed day of September, 2019.

_—_——_—_—— 2

se >» 2 ae

HON. JOSEPH C. SPERO
United States Chiéf Magistrate Judge

 

14
